DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered. Claim 20 has been canceled, claim 21 has been added, claims 1-19 and 21 remain pending in the application. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: tangible instrument module in claim 11-19.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10607407. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter.
claim 1 in U.S. Patent No. 10607407 defines a method for dynamically modifying, in an interactive computer simulation station, a visual rendering of a visual element in a computer-generated environment from an interactive computer simulation, wherein pre-defined visual characteristics comprising a visual contouring are associated with the visual element, the method comprising: receiving, via a tangible instrument module, one or more commands from a trainee of the interactive computer simulation station for controlling, in the computer-generated 
Claim in Application 15/942005
Claim in Patent 10607407
1. A method for dynamically modifying, in an interactive computer simulation station, visual rendering of a visual element in a computer-generated environment from an interactive computer simulation, wherein pre-defined visual characteristics are associated with the visual element, the method comprising:
1. A method for dynamically modifying, in an interactive computer simulation station, a visual rendering of a visual element in a computer-generated environment from an interactive computer simulation, wherein pre-defined visual characteristics comprising a visual contouring are associated with the visual element, the method comprising: 
receiving, via a tangible instrument module, one or more commands from a trainee of the interactive computer simulation station for controlling, in the computer-generated environment, a simulated vehicle of the interactive computer simulation; and
receiving, via a tangible instrument module, one or more commands from a trainee of the interactive computer simulation station for controlling, in the computer-generated environment, a simulated vehicle of the interactive computer simulation; and 
at the interactive computer simulation station and during execution of the interactive computer simulation, while the visual element is beyond a minimum visual range from the simulated vehicle, dynamically affecting the visual element by enhancing at least one of:
a visual contouring of the visual element; and
one or more pre-identified distinctive visual characteristics of the visual element;
at the interactive computer simulation station and during execution of the interactive computer simulation, dynamically affecting the visual contouring of the visual element considering at least one of: 
6. The method of claim 1, wherein dynamically affecting the visual contouring of the visual element is performed taking into account both:

a relative contrast between the pre-defined visual characteristics of the visual element and surrounding computer-generated environment elements.



an identity of the trainee in the interactive computer simulation station; and an identifier of the visual element; 
4. The method of claim 3, wherein the minimum visual range is defined considering at least one of an identity of the trainee, an identifier of the visual element and display capabilities of the simulation station.
prior to rendering the visual element for display.
1. wherein the distance factor and the relative contrast are determined in real-time during execution of the interactive computer simulation prior to rendering the visual element for display.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01)
beyond a minimum visual range” However, there is not disclosure in specification of this feature, so the language constitutes new matter. Specification recites “the visual element enters a minimum visual range”. 
Claim 1, 19 and 21 fail to comply with the written description requirement, and is not supported by the original disclosure and therefore constitutes new matter. (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856.
Regarding claim 11, Falash discloses an interactive computer simulation station comprising: 
a tangible instrument module; This element is interpreted under 35 U.S.C. 112(f) as the input and output, with the algorithm described in the specification (the interactive screens) for receiving one or more commands from a trainee thereof for controlling, in a computer-generated environment from an interactive computer simulation, a simulated vehicle in the interactive computer simulation (paragraph [0053]: interfacing with an external simulation or live device running a computerized simulation of the vehicle of the training by displaying the correct controls on the interactive screens and with an appropriate out-the-window display on the main 
a display system (main display 133 and display 6) for displaying rendered images of the computer-generated environment comprising a visual element (paragraph [0111]: a 3D immersive main display 133, cf. display 6 of FIG. 5; paragraph [0053]: interfacing with an external simulation or live device running a computerized simulation of the vehicle of the training by displaying the correct controls on the interactive screens and with an appropriate out-the-window display on the main display 6 created by a computerized image generator, not shown, that renders real-time video based on virtual scene data, as is well known in the art of flight or other vehicle simulation); 
a processor module (central processor, co-processor or multi-processor), comprising a dedicated graphics unit, for execution of the interactive computer simulation (paragraph [0043]: operations are controlled by software in the form of computer-executable instructions stored in computer-accessible data memory or data storage devices);
by applying in real-time one or more tailoring parameters determined taking into account at least one of: an identity of the trainee in the interactive computer simulation station; and an identifier of the visual element (paragraph [0048]: it communicates with the immersive station 3 so as to display a prompt and it receives student log-in identification data (identity of the trainee relating to tailoring parameters)… The LMS then loads the respective training station 3 with the necessary training data resources, media (visual element for display), software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee).

Walker discloses dynamically affecting the visual element in real-time, while the visual element is beyond a minimum visual range, by enhancing at least one of: a visual contouring of the visual element; and one or more pre-identified distinctive visual characteristics of the visual element; prior to rendering the visual element (paragraph [0060]: one of the major problems encountered is the difficulty involved in viewing large expanses (on land or in the sea) in search of relatively small features… The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection. Since S&R missions are carried out in real time, in a specific embodiment the processed image can be displayed to the operator in about 100 ms or less).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to enhance visual element as taught by Walker, to reduce operator error and provide easy recognition in real-time.

Regarding claim 12, Falash as modified by Walker discloses the interactive computer simulation station of claim 11, wherein the one or more tailoring parameters identify, taking into account the identity of the trainee, the one or more pre-identified distinctive visual characteristics of the visual element from a plurality of visual characteristics thereof (Falash’s paragraph [0048]: it communicates with the immersive station 3 so as to display a prompt and it receives student log-in identification data… The LMS then loads the respective training station 3 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to enhance visual element as taught by Walker, to reduce operator error and provide easy recognition in real-time.

Regarding claim 13, Falash as modified by Walker discloses the interactive computer simulation station of claim 11, wherein the processor module dynamically affects the visual element when the visual element is beyond the minimum visual range and within a maximum enhancement range from the simulated vehicle in the interactive computer simulation (Falash’s paragraph [0048]: The LMS then loads the respective training station 3 with the necessary training data resources, media, software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee; Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). 


Regarding claim 14, Falash as modified by Walker discloses the interactive computer simulation station of claim 11, wherein the minimum visual range is defined taking into account at least one of an identity of the trainee, an identifier of the visual element and display capabilities of the interactive computer simulation station (Falash’s paragraph [0113]: identifying the trainee and selecting the lessons that are to be implemented; paragraph [0045]: a larger 3D HDTV resolution display 6 and two or more touch sensitive I/O screens 8 supported for adjusting movement; paragraph [0048]: it communicates with the immersive station 3 so as to display a prompt and it receives student log-in identification data… The LMS then loads the respective training station 3 with the necessary training data resources, media, software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee; Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to enhance visual element as taught by Walker, to reduce operator error and provide easy recognition in real-time.

Claim 1 recites the functions of the apparatus recited in claim 11 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the method steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 12 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the method steps of claim 2.
Claim 3 recites the functions of the apparatus recited in claim 13 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 13 applies to the method steps of claim 3.
Claim 4 recites the functions of the apparatus recited in claim 14 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 14 applies to the method steps of claim 4.

Claim 21 recites the functions of the apparatus recited in claim 11 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the medium steps of claim 21.

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, and further in view of Kato U.S. Patent Application 20130282236.
Regarding claim 15, Falash as modified by Walker discloses the interactive computer simulation station of claim 11, wherein the one or more tailoring parameters specify, taking into account the identity of the trainee, approximate range determination for the visual element and identification of the visual element (Falash’s paragraph [0048]: The LMS then loads the respective training station 3 with the necessary training data resources, media, software that supports hardware needed for the specific training selected, and other data as will be described 
Kato discloses considering the identifier of the visual element, an advancement value for one or more abilities related to detection of the visual element (paragraph [0091]: As the vehicle identifier/sensor detection number 601, the value of the vehicle identifier 401 in the communication data buffer 211 is stored when based on the communication data buffer 211... By the applicable one of these values, the detected vehicle (the detected other vehicle 110) is identified).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash and Walker’s to detect object based on identifier as taught by Kato, to track and identify other vehicle on the route.

Claim 5 recites the functions of the apparatus recited in claim 15 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 15 applies to the method steps of claim 5.

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, and further in view of Foltin U.S. Patent Application 20160167567.
Regarding claim 16, Falash as modified by Walker and Foltin discloses the interactive computer simulation station of claim 11, wherein the processor module further dynamically affects a visual contouring of the visual element taking into account both: a distance factor between the simulated vehicle and the visual element in the computer-generated environment (Foltin’s paragraph [0043]: the visual range may be a recognizability distance, i.e., a maximum distance in which a driver may recognize an object in the surroundings of vehicle 100 and identify such an object in front of a background; Falash’s paragraph [0048]: The LMS then loads the respective training station 3 with the necessary training data resources, media, software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee); 
and a relative contrast between the pre-defined visual characteristics of the visual element and surrounding computer-generated environment elements (Foltin’s paragraph [0043]: The recognizability distance is a function of the size and the contrast of the object in front of the background or a luminance thereof; Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash and Walker’s to avoid too small minimum visual range as taught by Foltin, to provide comfortable and smooth transition.

Claim 6 recites the functions of the apparatus recited in claim 16 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 16 applies to the method steps of claim 6.

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, in view of Foltin U.S. Patent Application 20160167567, and further in view of Tominaga U.S. Patent Application 20040080631.
Regarding claim 17, Falash as modified by Walker and Foltin discloses the interactive computer simulation station of claim 16, wherein the processor module dynamically affects the visual contouring of the visual element taking into account the relative contrast with the surrounding computer-generated environment elements (Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). However, Falash as modified by Walker and Foltin fails to disclose modulating a plurality of pixels surrounding the visual element for obtaining a target contrast level. 
Tominaga discloses modulating a plurality of pixels surrounding the visual element for obtaining a target contrast level (paragraph [0063]: The input-output characteristics are thus changed depending on the average luminance Ylpf in the portion surrounding the target pixel, thereby highlighting contrast).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Walker and Foltin’s to increase contrast as taught by Tominaga, to perform suitable contrast highlighting and smoothing depending on a luminance in a portion surrounding a target pixel.

Claim 7 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 7.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, in view of Foltin U.S. Patent Application 20160167567, and further in view of Hobbs U.S. Patent Application 20130088491.
Regarding claim 18, Falash as modified by Walker and Foltin discloses all the features with respect to claim 16 as outlined above. However, Falash as modified by Walker and Foltin fails to disclose a hollow three-dimensional mesh associated with the visual element to increase contour thickness of the visual element.
Hobbs discloses a hollow three-dimensional mesh associated with the visual element to increase contour thickness of the visual element (paragraph [0044]: Generation of the 3D mesh 100 may be based on geometric data describing a 3D object (e.g., an airplane, the animal, or a house) or a portion thereof. Operation 910 may include generating one or more of the 3D vertices (e.g., 3D vertices 201-204) of the 3D mesh 100 and may include representing each of the 3D vertices in three dimensions (e.g., x-y-z space)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Walker and Foltin’s to generate 3D mesh as taught by Hobbs, to support 3D graphics generation from 2D graphics.

Claim 8 recites the functions of the apparatus recited in claim 18 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 18 applies to the method steps of claim 8.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, and further in view of Kraft U.S. Patent Application 20170140245.
Regarding claim 19, Falash as modified by Walker discloses the interactive computer simulation station of claim 11, wherein the processor module further modifies at least one of the pre-defined visual characteristics of the visual element (Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). However, Falash as modified by Walker and Foltin fails to disclose taking into account at least one of: a relative directional vector between the simulated vehicle and the visual element in the computer-generated environment; and one or more pre-identified distinctive visual characteristics of the visual element.
Kraft discloses taking into account at least one of: a relative directional vector between the simulated vehicle and the visual element in the computer-generated environment; and one or more pre-identified distinctive visual characteristics of the visual element (paragraph [0024]: The traffic analysis module 107 determines a directional vector for the blobs corresponding to each moving vehicle by determining a difference between a centroid of each of the corresponding blobs).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash and Walker’s to determine directional vector as taught by Kraft, to identify moving vehicles using low resolution images efficiently.

Claim 9 recites the functions of the apparatus recited in claim 19 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the method steps of claim 9.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, in view of Kraft U.S. Patent Application 20170140245, and further in view of Hobbs U.S. Patent Application 20130088491.
Regarding claim 10, Falash as modified by Walker and Kraft discloses the method of claim 9, wherein modifying the at least one of the pre-defined visual characteristics of the visual element is performed by associating a highlighting the visual element to highlight the one or more pre-identified distinctive visual characteristics of the visual element (Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). However, Falash as modified by Walker and Foltin fails to disclose three-dimensional mesh with the visual element.
Hobbs discloses three-dimensional mesh with the visual element (paragraph [0044]: Generation of the 3D mesh 100 may be based on geometric data describing a 3D object (e.g., an airplane, the animal, or a house) or a portion thereof. Operation 910 may include generating one or more of the 3D vertices (e.g., 3D vertices 201-204) of the 3D mesh 100 and may include representing each of the 3D vertices in three dimensions (e.g., x-y-z space)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Walker and Kraft’s to generate 3D mesh as taught by Hobbs, to support 3D graphics generation from 2D graphics.

Response to Arguments

Applicant's arguments filed 9/22/2020, page 10 - 15, with respect to the rejection(s) of claim(s) 1 and 11 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, as outlined above.

Applicant argues on page 10-12 that "the Applicant points out that paragraph [0061] of Hoisington does not teach to change or enhance quality of features present in an image as the Examiner seems to think… in Hoisington, the system identifies and brings out the threats and targets for easy recognition by the operator. Consequently, the operator does not need to identify the threats and targets as the system does it for him."

In reply, the rejection is based on Falash and Walker combined. From current application specification, looks like “enhance quality of features” means to increase contrast between visual element and background to make important but hard to detect tiny visual element more eye-catching. Walker’s reference can teach this feature. Walker discloses dynamically affecting the visual element in real-time, while the visual element is beyond a minimum visual range, by enhancing at least one of: a visual contouring of the visual element; and one or more pre-identified distinctive visual characteristics of the visual element; prior to rendering the visual element (paragraph [0060]: one of the major problems encountered is the difficulty involved in viewing large expanses (on land or in the sea) in search of relatively small features… The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by 

Applicant argues on page 13-14 that "The Applicant submits that the claimed invention combines the feature of defining a minimum visual range from the simulated vehicle with the feature of dynamically affecting the visual element by enhancing at least one of: a visual contouring of the visual element; and one or more pre-identified distinctive visual characteristics of the visual element to produce a part of the claimed invention. This combination does more than yield to a predictable result."

In reply, Walker discloses dynamically affecting the visual element in real-time, while the visual element is beyond a minimum visual range, by enhancing at least one of: a visual contouring of the visual element; and one or more pre-identified distinctive visual characteristics of the visual element; prior to rendering the visual element (paragraph [0060]: one of the major problems encountered is the difficulty involved in viewing large expanses (on land or in the sea) in search of relatively small features… The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct (minimum visual range) objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection. Since S&R missions are carried out in real time, in a specific embodiment the processed image can be displayed to the operator in about 100 ms or less).

Applicant argues on page 14-15 that applicant submits back that the invention as claimed requires “dynamically affecting the visual element by applying the one or more tailoring 

In reply, the rejection is based on Falash and Walker combined. Falash paragraph [0048] recites “it communicates with the immersive station 3 so as to display a prompt and it receives student log-in identification data (identity of the trainee relating to tailoring parameters)… The LMS then loads the respective training station 3 with the necessary training data resources, media (visual element for display), software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee”.
Walker discloses the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection. Since S&R missions are carried out in real time, in a specific embodiment the processed image can be displayed to the operator in about 100 ms or less (paragraph [0060]). Contrast enhancement and edge detection are performed during execution prior to rendering the visual element for display to emphasize small or indistinct objects, based on identity of the trainee and his role.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YI YANG/
Examiner, Art Unit 2616